Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the second Office Action on the merits of application no. 16/796,128 filed 2/20/20. Claims 13, 16 & 19-32 are pending. Claims 14, 15, 17 & 18 have been cancelled due to an amendment.
Allowable Subject Matter
Claims 13, 16 & 19-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, the prior art of record fails to show or render obvious a number of bore holes of the plurality of axial bore holes arranged in the first axial section differs from a number of bore holes of the plurality of axial bore holes arranged in the third axial section, the number of bore holes of the plurality of axial bore holes arranged in the first axial section being four bore holes and the number of bore holes of the plurality of axial bore holes arranged in the third axial section being three bore holes in combination with the remaining limitations of claim 13.
Regarding claim 25, the prior art of record fails to show or render obvious wherein each of the two bore holes at least partially in the first axial section is coaxial with a respective one of the other two bore holes at least partially in the third axial section in combination with the remaining limitations of claim 25.
Regarding claim 28, the prior art of record fails to show or render obvious wherein each of the three bore holes at least partially in the first axial section is coaxial 
Regarding claim 31, the prior art of record fails to show or render obvious the first bore hole of the plurality of axial bore holes extending in the first axial section of the shaft, and wherein a second bore hole of the plurality of axial bore holes of the shaft supplies fluid for actuating at least one of the plurality of shift elements, the second bore hole of the plurality of axial bore holes extending in the third axial section of the shaft in combination with the remaining limitations of claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 1/7/21 with respect to claims 13, 16 & 19-24 have been fully considered and are persuasive. The objection of claims 21-23 have been withdrawn. The rejection of claims 13, 16, 19, 20 & 24 under 35 U.S.C. 102(a)(1) has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Diosi ‘ 746 teaches an oil guiding shaft but lacks the specific number of bores located in the first, second and third axial sections of the shaft.
Beck ‘509 teaches a hydraulic control device but lacks the specific number of bores located in the first, second and third axial sections of the shaft.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659